780 So.2d 286 (2001)
Ronnie EDWARDS, Appellant,
v.
STATE of Florida, Appellee.
No. 1D00-2393.
District Court of Appeal of Florida, First District.
March 14, 2001.
Ronnie Edwards, pro se, appellant.
Robert A. Butterworth, Attorney General, and James W. Rogers, Senior Assistant Attorney General, Tallahassee, for appellee.
PER CURIAM.
Ronnie Edwards appeals an order which denied his motion to correct an illegal sentence. However, the sentence of which he complains has been vacated and he has been resentenced in accordance with Edwards v. State, 770 So.2d 179 (Fla. 1st DCA 2000). In response to this court's order regarding the continuing viability of this appeal, Edwards argues that his new sentence is also illegal. It does not appear that a direct appeal was taken from the new sentence. We find, therefore, that Edwards' proper remedy is to move to correct his new sentence and, if that motion is denied, he may seek review in this court. As for this appeal, however, it is moot because the sentence to which the 3.800 motion was directed has been vacated. *287 This appeal is hereby dismissed as moot, but without prejudice to appellant's right to move to correct his new sentence.
DISMISSED.
BARFIELD, C.J., ALLEN and BROWNING, JJ., concur.